Exhibit 10.2

LOGO [g66902img.jpg]

 

        Press Release         Source: Senetek PLC

Senetek PLC Announces Successful Results in Clinical

Trials of PRK 124

NAPA, Calif., June 13, 2006/PRNewswire-First Call/ — Senetek PLC (OTCBB: SNTKY),
http://www.senetekplc.com/, an international health care technology company
specializing in the science of aging, with a focus on developing products for
skincare and dermatologics, today announced successful results in its initial
clinical trial of PRK 124, a new cytokinin anti-aging compound. The study was
conducted under the supervision of Barry Reece at RCTS Inc., an independent
clinical laboratory in Irvine, Texas, and involved 30 female subjects over a 12
week period. The study protocols were developed by Dr. Jerry McCullough,
Professor, Director of Dermatology Clinical Research Center, Department of
Dermatology, University of California, Irvine, California. Standard parameters
were measured for establishing the safety and efficacy of skin anti-aging
products. In addition to self-assessments, the subjects were examined at
baseline and at 2, 4, 8 and 12 weeks follow up by expert clinical
investigators. Instrumentation used in the study included the NOVA Dermal Phase
Meter for measuring the moisture content in the skin, TEWA meter for measuring
transepidermal water loss (a measure of skin barrier integrity), high resolution
clinical photography and skin replicas which measured improvement in fine lines
and coarse wrinkles. In addition to studying PRK 124’s ability to ameliorate the
signs of facial skin aging, its effect on reducing erythema (redness) was also
studied in order to determine whether PRK 124 would be a candidate for further
study in inflammatory skin conditions.

Both expert and subject assessments showed significant improvements in
the various parameters measured beginning at two weeks. PRK 124 was highly
effective in improving the texture of the skin, decreasing skin roughness, one
of the most difficult to treat signs of skin ageing. PRK 124’s effect on
significantly reducing erythema was seen as early as two weeks. Furthermore,
PRK124 produced a significant decrease in transepidermal water loss, i.e.,
improvement in skin barrier integrity, as well as a significant increase in skin
moisture content. It is noteworthy that PRK 124 was well tolerated by all
subjects.

Frank J. Massino, Chairman and CEO of Senetek, stated, “The statistical
significance of these improvements across virtually all parameters measured is
most impressive, suggesting that the commercial applications for PRK 124 for
skin anti-aging are most encouraging. PRK 124 has the potential to be a
franchise product in the dermatological and skincare marketplace, not only for
ameliorating the signs of skin aging but with further testing, PRK 124 may be
indicated for the treatment of inflammatory skin disorders, such as acne
rosacea, and psoriasis.”

*     *     *     *

Senetek is a life sciences-driven product development and licensing company
focused on the high growth market for dermatological and skin care products
primarily addressing photodamage and age-related skin conditions. Senetek’s
patented method utilizes Kinetin, which is a naturally occurring cytokinin that
has proven effective in improving the appearance of aging skin with virtually
none of the side effects associated with acid-based active ingredients. Senetek
has licensed the Kinetin method to leading global and regional dermatological
and skin care marketers including Valeant Pharmaceuticals, The Body Shop and
Revlon. Senetek’s researchers at the University of Aarhus, Denmark, also are
collaborating with a broad range of academic and government-based research
enterprises, including The Institute of Experimental



--------------------------------------------------------------------------------

LOGO [g66902img.jpg]

Botany of the Czech Academy of Sciences, and with the Department of Dermatology,
University of California at Irvine, to identify and evaluate additional new
biologically active compounds for this high growth field.

Visit Senetek PLC’s Web site at http://www.senetekplc.com.

Senetek PLC Investor Relations Contact:

1-707-226-3900 ext. 102

E-Mail: Pknopick@eandecommunications.com

Safe Harbor Statement:

This news release contains statements that may be considered ‘forward-looking
statements’ within the meaning of the Private Securities Litigation Reform Act,
including those that might imply commercial potential and successful evaluation
and development of new compounds. Forward-looking statements by their nature
involve substantial uncertainty, and actual results may differ materially from
those that might be suggested by such statements. Important factors identified
by the Company that it believes could result in such material differences are
described in the Company’s Annual Report on Form 10-K for the year 2005.
However, the Company necessarily can give no assurance that it has identified or
will identify all of the factors that may result in any particular
forward-looking statement materially differing from actual results, and the
Company assumes no obligation to correct or update any forward-looking
statements which may prove to be inaccurate, whether as a result of new
information, future events or otherwise.